Citation Nr: 9930646	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  97-34 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date earlier than November 14, 
1989 for the grant of service connection for residuals of an 
injury to the right leg, including a below-the-knee 
amputation of the right leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
November 1945.  He was a prisoner of war and the recipient of 
a Purple Heart.  He died in December 1995.  It has been 
determined that the appellant, the veteran's surviving 
spouse, is entitled to receive dependency and indemnity 
compensation benefits as the result of entitlement to service 
connection for the cause of the veteran's death.  

During his lifetime, the veteran had appealed the question of 
entitlement to service connection for residuals of an injury 
to the right leg, including a below-the-knee amputation of 
the right lower extremity.  He died before this appeal was 
completed.  

At the time of his death, the veteran was service connected 
for post-traumatic stress disorder (PTSD), evaluated as 
50 percent disabling from April 1, 1988, and 100 percent 
disabling from January 11, 1993, arteriosclerotic coronary 
vascular disease with coronary artery bypass grafting, 
evaluated as 60 percent disabling, effective from August 24, 
1993, colitis, evaluated as 10 percent disabling from 
December 14, 1989, residuals of frozen feet, evaluated as 
10 percent disabling from September 21, 1955, arthralgia of 
the right knee, evaluated as 10 percent disabling from March 
13, 1989, and residuals of a shell fragment wound, evaluated 
as zero percent disabling.  The veteran had also initiated an 
appeal for an increased rating for arthralgia of the right 
knee before he died.  

In a rating in April 1996, the regional office granted 
service connection for residuals of an injury to the right 
lower extremity, with below-the-knee amputation.  The 
regional office assigned a 60 percent evaluation for this 
disability, effective from November 14, 1989.  This rating 
action combined the rating for the injury to the right lower 
extremity with below-the-knee amputation, and the rating for 
arthralgia of the knee.  The appeal for a rating in excess of 
10 percent for disability of the right knee was thereby 
granted and subsumed in the re-rating of the veteran's 
disability of the right lower extremity.  The appellant has 
not disagreed with this part of the rating, or indicated that 
she wanted to continue an appeal for an increased rating for 
arthralgia of the right knee.  

The appellant did disagree with the effective date chosen for 
the grant of service connection for disability of the right 
lower extremity with below-the-knee amputation, indicating 
that she believed that the effective date for the grant of 
service connection should be September 21, 1988, the date of 
initial hospitalization for the veteran's injury to the right 
lower extremity following the traumatic accident which caused 
the injury and disability.  The regional office reviewed the 
evidence of record, and confirmed the grant of service 
connection for this disability, effective from November 14, 
1989.  The present appeal ensued.  


FINDINGS OF FACT

1.  The regional office has obtained all necessary evidence 
for an equitable disposition of the appellant's appeal. 

2.  On March 13, 1989, a claim for service connection for 
residuals of an injury to the right leg, with below-the-knee 
amputation, was received.  

3.  This claim included a report from St. Cloud Hospital 
indicating that the veteran was hospitalized on September 21, 
1988, with a severe crush injury to the right lower extremity 
as the result of a tree falling on him, and a report showing 
transfer to a Department of Veterans Affairs (VA) hospital on 
October 21, 1988 for rehabilitation following a 
below-the-knee amputation.  

4.  These hospital reports failed to indicate any 
relationship between the crush injury to the right lower 
extremity and the veteran's PTSD.  

5.  In a rating in March 1989, the regional office denied 
service connection for residuals of the injury to the right 
lower leg, with below-the-knee amputation.  

6.  In December 1989, a statement was received from the 
veteran indicating that he wished to submit an additional 
medical report from a Department of Veterans Affairs (VA) 
psychologist in support of his claim for service connection 
for residuals of an injury to the right leg.  

7.  A report from a VA psychologist, dated on November 14, 
1989, indicated that "It is not possible to say that the PTSD 
'caused' that accident to occur, but it certainly could have 
'influenced' it."  

8.  In a rating in January 1990, the regional office again 
denied service connection for disability of the right lower 
extremity, with below-the-knee amputation.  

9.  In May 1990, the veteran submitted a notice of 
disagreement with the denial of service connection for 
disability of the right lower extremity with below-the-knee 
amputation, and the present appealed ensued.  

10.  In December 1991, the regional office determined that 
the psychologist's opinion dated in November 1989 was new and 
material evidence with regard to the claim for service 
connection for residuals of an injury to the right lower 
extremity, with below-the-knee amputation, but did not 
establish entitlement to service connection for this 
disability because such evidence did not establish a causal 
relationship between the veteran's PTSD and the crush injury.  

11.  In a statement dated in late January 1996, a VA 
psychologist expressed the opinion that the veteran's crush 
injury of September 1988 that resulted in the amputation of 
the lower leg was a direct result of his PTSD.  

12.  In an April 1996 rating, the regional office granted 
service connection for residuals of an injury to the right 
lower extremity, with below-the-knee amputation, effective 
from November 14, 1989, the date of the initial 
psychologist's statement.  

13.  The regional office also determined that the veteran had 
not timely appealed the March 1989 rating action denying 
service connection for this disability; that such rating 
action had become final; and that the psychologist's report 
and opinion represented an informal claim to reopen the 
veteran's claim for service connection for this disability.  

14.  The psychologist's statement in November 1989 
represented the first medical indication that there was a 
link between the veteran's PTSD and the crush injury to the 
right lower extremity, and represented new and material 
evidence pursuant to the veteran's initial claim for service 
connection received in March 1989.  


CONCLUSION OF LAW

March 13, 1989, the date of original claim, is the earliest 
date for which service connection for residuals of an injury 
to the right lower extremity, including below-the-knee 
amputation, may be assigned.  38 U.S.C.A. §§ 5107, 5108, 5110 
(West 1991); 38 C.F.R. §§ 3.104, 3.105, 3.150, 3.151, 3.155-
3.158, 3.160, 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the April 1996 regional office 
determination awarding service connection effective from 
November 14, 1989 was erroneous.  She contends that the March 
1989 rating action had not become final, due to the veteran's 
submission of new and material evidence in November 1989.  
She maintains that pertinent laws and regulations permit an 
effective date back to the original date of claim.  She also 
contends that the report of the veteran's hospitalization at 
a private medical facility in September 1988 for the crush 
injury of the right lower extremity should be considered the 
original date for an informal claim for service connection 
for this disability.  

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  The effective date of an award of disability 
compensation to a veteran shall be the day following the date 
of discharge or release from service if application therefor 
is received within one year from such date of discharge or 
release; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(b).  

A specific claim in the form prescribed by the Secretary of 
the VA must be filed in order for benefits to be paid to any 
individual.  38 C.F.R. § 3.151.  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the VA from a claimant, his or her 
duly authorized representative, or some person acting as next 
friend of the claimant who is not sui juris may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  If a formal claim has been received within 
one year from that date, it will be considered filed as of 
the date of receipt of informal claim.  38 C.F.R. § 3.155.  

Once a formal claim for compensation has been allowed or a 
formal claim for compensation disallowed, receipt of a report 
of VA examination or hospitalization, or evidence from a 
private physician will be accepted as an informal claim for 
increased benefits or an informal claim to reopen.  The date 
of VA outpatient or hospital examination or treatment will be 
accepted as the date of receipt of a claim.  The date of 
receipt of evidence from a private physician or layman will 
be accepted when the evidence furnished by or on behalf of 
the claimant is within the competence of the physician or lay 
person and shows a reasonable probability of entitlement to 
benefits.  38 C.F.R. § 3.157.  

A pending claim is defined as an application, formal or 
informal, which has not been finally adjudicated.  A finally 
adjudicated claim is an application, formal or informal, 
which has been allowed or disallowed by the agency of 
original jurisdiction , the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  A reopened claim is any application for 
benefits received after final disallowance of an earlier 
claim.  38 C.F.R. § 3.160.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; 
it is neither cumulative nor redundant, and by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New and material evidence received prior to the expiration of 
the appeal period, or prior to the appellate decision if a 
timely appeal has been filed, will be considered as having 
been filed in connection with a claim which was pending at 
the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

The effective date for the grant of service connection when 
new and material evidence is received pursuant to 38 C.F.R. 
§ 3.156 (other than service department records), when 
received within the appellate period, will be assigned as 
though the former decision had not been rendered.  38 C.F.R. 
§ 3.400(q).  

Basically, the veteran submitted a claim for service 
connection for residuals of an injury to the right lower 
extremity, including a below-the-knee amputation, on March 
13, 1989.  This was the first indication, in writing, of any 
kind that the veteran desired service connection for the 
disability of the right lower extremity.  The appellant's 
letter identified the benefit being sought, and submitted 
evidence relating to the disability.  In this regard, the St. 
Cloud Hospital report showing the veteran's hospitalization 
in September and October 1988, and the VA hospital report 
showing his transfer to a VA medical facility in October 
1988, do not represent informal claims for service connection 
for a disability of the right lower extremity.  These 
reports, standing alone, do not indicate in any way that the 
veteran was seeking service connection for the disability of 
the right lower extremity, or indicate that such disability 
was in any way related to the veteran's PTSD.  Such reports 
are not considered informal claims for service connection 
under the provisions of 38 C.F.R. § 3.155.  

In addition, these hospital reports are not considered an 
informal claim for increased benefits or an informal claim to 
reopen under the provisions of 38 C.F.R. § 3.157. 38 C.F.R. 
§ 3.157 provides that VA medical reports and private medical 
reports may be recognized as informal claims to reopen or as 
a claim for increased compensation benefits, only if there is 
a previously disallowed claim.  In this case, the hospital 
report from St. Cloud Hospital and from the VA medical 
facility showing his hospitalizations in September and 
October 1988 predate the veteran's initial claim, and were 
not received subsequent to any disallowance of the claim for 
service connection for disability of the right lower 
extremity.  Such reports can not be considered as a claim to 
reopen or for increased benefits under the provisions of 
38 C.F.R. § 3.157.

The rating action in March 1989 denied service connection for 
a disability of the right lower extremity.  However, the 
veteran then submitted additional evidence, the 
psychologist's report dated in November 1989.  The 
psychologist's report of November 1989 did not provide a 
statement that indicated that there was a causal connection 
between the veteran's PTSD and the injury to the right lower 
extremity, but it was the first statement to imply some link 
between the injury and the veteran's service connected 
disability.  The regional office has recognized that this was 
evidence which needed to be considered, but treated it as new 
and material evidence to reopen the claim.

In a rating action in January 1990, the regional office, 
after reviewing all of the evidence, denied the veteran's 
claim for service connection for disability of the right 
lower extremity.  The veteran then submitted a timely notice 
of disagreement and appeal to this rating action denying 
service connection for disability of the right lower 
extremity.  

In this regard, when new and material evidence is received 
prior to the expiration of the appeal period, such evidence 
will be considered as having been filed in connection with 
the claim which was pending at the beginning of the appeal 
period.  38 C.F.R. § 3.156.  After 1990, additional evidence 
was received, including the 1996 statement showing a causal 
connection between the veteran's PTSD and the veteran's 
injury to the right lower extremity.  

In any event, there was no finally adjudicated claim, as the 
March 1989 rating action did not become final by the 
expiration of one year after the date of notice of the 
disallowance.  Since new and material evidence was received 
in late 1989, such evidence must be considered as having been 
filed in connection with the claim which was pending at the 
time (the original claim received in March 1989).  The 
psychologist's statement received in late 1989 suggested, but 
did not show, a relationship between the PTSD and the 
veteran's injury to the right lower extremity.  This causal 
relationship was established later.  However, the evidence 
received in late 1989 was the first evidence suggesting a 
relationship.  The effective date of the grant of service 
connection based on this evidence received in late 1989, 
within the appeal period, will be as though the former rating 
decision of March 1989 had not been rendered.  38 C.F.R. 
§ 3.400(q).  

The effective date for the grant of service connection for 
disability of the right lower extremity, with below-the-knee 
amputation, is assigned in accordance with the provisions of 
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Since the original 
claim for service connection for this disability was received 
on March 13, 1989, more than one year after the veteran's 
discharge from service, service connection is effective from 
the date of receipt of initial claim.  Therefore, service 
connection for a disability of the right lower extremity, 
with below-the-knee amputation, is granted, effective from 
March 13, 1989, date of receipt of original claim, but cannot 
be granted from any earlier date.  


ORDER

Service connection for disability of the right lower 
extremity, with below-the-knee amputation, is granted, 
effective from March 13, 1989, the date of original claim, 
but not earlier than such date.  To this extent, the benefit 
sought on appeal is granted.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

